                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Thomas Souffrant,                     )         C/A No.: 0:18-388-SVH
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )
                                       )                 ORDER
 C.J. Iseman, Deputy Sheriff of        )
 Clarendon County,                     )
                                       )
                    Defendant.         )
                                       )

      Thomas Souffrant (“Plaintiff”) brought this action pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights. This matter

comes before the court on Plaintiff’s motion for leave to amend. [ECF No.

128]. This motion having been fully briefed, it is ripe for disposition. [ECF

Nos. 130, 131].

I.    Factual and Procedural History

      Plaintiff, proceeding pro se, filed this lawsuit on February 9, 2018.

[ECF No. 1]. In his original Complaint, Plaintiff alleged that on July 12,

2016, he was stopped by deputies of the Clarendon County Sheriff’s office,

including deputy C.J. Iseman and “two other sheriff’s deputies of the

Clarendon County Sheriff’s Office.” Id. at 3. Plaintiff alleged that the officers

asked to search his vehicle and he refused. Thereafter, Plaintiff was told to

exit the vehicle, and “[w]ithout any warning or instructions from Iseman or
other deputies, one deputy withdrew his revolver pointing it at me and

deputy Iseman and the other deputy both grabbed me and lifting me off the

ground and raising me several feet in the air and then slammed me on the

ground.” Id. In the section of the Complaint identifying the parties, Plaintiff

identified Deputy Iseman and also identified “Deputy Sheriff #2, name

currently unknown” and “Deputy Sheriff #3, name currently unknown.” Id. at

2.

      Plaintiff filed an amended complaint on May 24, 2018, in which he

specified the nature of his claims—claims under 42 U.S.C. § 1983 for

violation of his constitutional rights, specifically for an illegal traffic stop and

search and for excessive force. [ECF No. 39]. The case proceeded through

discovery. During discovery, Plaintiff, still acting pro se, made multiple

unsuccessful attempts to obtain the video footage of the police stop. First, on

April 16, 2018, he filed a motion for discovery, “requesting the surveillance

from the Clarendon County Sheriff[’s] Office” from “July 12, 2016.” [ECF No.

25]. On June 11, 2018, Plaintiff filed a “motion to receive full discovery from

Clarendon County Sheriff Office” in which he specifically requested the

“audio and video from the night of July 12, 2016.” [ECF No. 45]. Plaintiff

argued that he needed his video for evidence and “because it shows the

excessive force used by Defendants.” Id. On July 26, 2018, Plaintiff filed his

“Second Motion for Production of Documents” in which he asked the Sheriff’s

                                         2
Office to release the video footage of the traffic stop to the court. [ECF No.

63].1 Plaintiff was not provided with the video or the opportunity to view it

while he remained unrepresented.

      The court granted summary judgment on Plaintiff’s search and seizure

claim, but denied summary judgment on Plaintiff’s excessive force claim.

[ECF No. 111]. On September 16, 2019, the court appointed counsel to

represent Plaintiff. [ECF No. 121]. Thereafter, Plaintiff obtained a copy of the

video footage he had been seeking since the beginning of this case. According

to Plaintiff’s motion to amend, after reviewing the video and asking

defendant’s counsel to confirm the identities of the individuals in the video, it

became clear to Plaintiff that Officers Grice and Braxton were the two

officers who threw him to the ground. [ECF No. 128]. Plaintiff seeks leave to

amend the complaint to add Officers Ernie Grice and Brandon Braxton as

defendants to this action.

II.   Standard on a Motion to Amend

      Generally, a motion to amend a pleading is governed by Fed. R. Civ. P.

15(a). Rule 15(a)(2) provides that “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave. The court should


1 The undersigned denied without prejudice Plaintiff’s motion to produce the
video to the court, but stated Plaintiff could renew the motion upon the
undersigned’s consideration of dispositive motions, as typically defendants
include any video available with their dispositive motions. [ECF No. 65].
                                       3
freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Under

Rule 15, a court should deny a motion to amend “only where it would be

prejudicial, there has been bad faith, or the amendment would be futile.”

Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citing

HCMF Corp. v. Allen, 238 F.3d 273, 276–77 (4th Cir. 2001)). “This liberal

rule gives effect to the federal policy in favor of resolving cases on their

merits instead of disposing of them on technicalities.” Laber v. Harvey, 438

F.3d 404, 426 (4th Cir. 2006) (en banc).

       Although Rule 15 directs courts to allow amendment of pleadings freely

“when justice so requires,” after the deadline for amending pleadings set

forth in a scheduling order has passed, a party must first demonstrate good

cause under Rule 16, Fed. R. Civ. P., for the court to allow the amendment.

Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008). “[G]ood

cause means that scheduling deadlines cannot be met despite a party’s

diligent efforts.” Dilmar Oil Inc. v. Federated Mut. Ins. Co., 986 F. Supp. 959,

980 (D.S.C. 1997) (citation omitted).

III.   Analysis

       Defendant argues Plaintiff has not shown good cause to amend because

the delays in identifying the deputies at the scene of the arrest were due to

Plaintiff’s lack of diligence and carelessness. [ECF No. 130 at 3]. Defendant

notes that Plaintiff’s motions for discovery were denied because the court had

                                        4
advised Plaintiff discovery requests should be served on the party and not

filed with the court. Defendant argues Plaintiff’s attempts to seek the video

were not directed to him. [ECF No. 130]. However, the court ruled as follows

on one of Plaintiff’s motions for discovery related to the video:

      Plaintiff filed three separate motions requesting various forms of
      discovery. [ECF Nos. 45, 52, 53]. Plaintiff has previously been
      advised that discovery requests need not be filed with the court,
      but should be served on Defendants. [ECF No. 26]. Therefore,
      Plaintiff’s motions are denied, as they prematurely seek to
      compel discovery responses from Defendants before the requests
      were served on Defendants. However, in this limited instance
      only, the court construes discovery requests as served on
      Defendants through CM/ECF on July 24, 2018, and they are
      directed to respond within the time limits prescribed by the
      Federal Rules of Civil Procedure.

[ECF No. 61 (emphasis added)]. Although it is unclear to the court why

Defendant apparently failed to comply with the court’s order, the

undersigned cannot conclude Plaintiff displayed a lack of diligence in his

attempts to obtain the video.

      The undersigned grants Plaintiff’s motion to amend and directs the

Clerk of Court to docket the proposed Second Amended Complaint at ECF

No. 128 as a new docket entry. Counsel for Defendant should advise the court

by January 27, 2020, whether he is authorized to accept service on behalf of

the new defendants. If counsel is not authorized to accept service and the

court needs to direct discovery regarding the home addresses of the new

defendants for service purposes (to be provided to counsel only), it will do so.

                                        5
If counsel believe additional time is needed (past March 16, 2020) for

discovery, they are directed to file a motion by January 31, 2020.

      IT IS SO ORDERED.


January 16, 2020                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
